Citation Nr: 1647767	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  15-35 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include unspecified anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to June 1959 and from August 1959 to August 1975, which includes service in the Republic of Vietnam.  He received the Bronze Star Medal, Joint Services Commendation Medal, and Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that decision, the RO denied service connection for PTSD.

In October 2016, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

Finally, in light of the Veteran's reported symptoms and contentions and to encompass all disorders that are reasonably raised by the record, the Board has recharacterized the claim of service connection for PTSD as a claim of service connection for a psychiatric disability, to include unspecified anxiety disorder and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he has a current psychiatric disability due to combat-related stressors that he experienced while stationed in Vietnam.  He has contended that psychiatric symptoms have persisted ever since his Vietnam service, but there is some evidence to the contrary.  For instance, there is no evidence of any complaints of or treatment for psychiatric problems in his service treatment records (including during his March 1975 retirement examination), there is no clinical evidence of any psychiatric problems for decades following service, and he has provided reports and information which are inconsistent with a continuity of psychiatric symptomatology in the years since service.

A VA PTSD examination was conducted in June 2015 and the examiner who conducted the examination concluded that the Veteran's symptoms did not meet the diagnostic criteria for a diagnosis of PTSD under DSM-5 criteria and that he did not have any other mental disorder that conformed to DSM-5 criteria.  The examiner explained that the Veteran perhaps had PTSD-like symptoms in the 1970s, but that the symptoms that he reported during the examination did not meet the criteria for a diagnosis of PTSD.  He periodically experienced some very mild anxiety symptoms, but there was no impairment in any psychosocial functioning.  He was "not sitting in the recliner chair 'doing nothing' all day."  Rather, he engaged with friends, was extremely active with church, was on numerous church committees, visited his children and grandchildren, was a deacon at church, had a good relationship with his wife, and had a successful career.  He had never received any mental health treatment or taken any psychotropic medications.  He may experience some mild bouts of anxiety which are very occasional (can be less than monthly), but what he explained did not satisfy "a criteria required for a diagnosis of a mental health 'significant impairment in psychosocial functioning.'"  He noted nightmares which may be directly linked to military service, but they are infrequent.

The June 2015 examination is insufficient because the examiner did not specifically discuss the potential significance of the psychiatric diagnoses provided during a December 2014 VA psychiatry consultation and a January 2015 VA mental health outpatient evaluation.  The reports of these evaluations indicate that the Veteran was diagnosed as having unspecified anxiety disorder and that these diagnoses were explicitly based upon DSM-5 criteria.  In this regard, the requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim of service connection was received in December 2014, even if the disability is currently in remission or has completely resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2008).  Thus, a remand is necessary to obtain a new opinion as to the nature and etiology of any current psychiatric disability.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c), (d) (2015). The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159  (c)(4).

A December 2010 VA heart examination report reflects that the Veteran had been awarded Social Security Administration (SSA) supplemental security income (SSI) benefits.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if potentially relevant.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records").  The records related to the Veteran's claim for SSA benefits have not yet been associated with the file and may be relevant.  Hence, the AOJ should attempt to obtain any such records upon remand.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a psychiatric disability, to include the dates of any such treatment.

Ask the Veteran to complete an authorization for VA to obtain all records of his treatment for a psychiatric disability from any sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

2.  Obtain and associate with the file all updated records of the Veteran's treatment from the VA Medical Center in Marion, Illinois (to include records from the VA community based outpatient clinic in Paducah, Kentucky) dated from June 2015 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

3.  Contact the SSA and obtain a copy of that agency's decision(s) concerning the Veteran's claim(s) for disability and/or SSI benefits, including any medical records relied upon to make the decision(s). 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from the SSA, ask the examiner who conducted the June 2015 VA psychiatric examination to review all relevant electronic records contained in the VBMS and Virtual VA systems (including a copy of this remand along with any records obtained pursuant to this remand) and provide an opinion as to the nature and etiology of any current psychiatric disability.  

If the individual who conducted the June 2015 VA psychiatric examination is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate mental health professional based on claims file review.  Only arrange for the Veteran to undergo further examination by an appropriate mental health professional if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The opinion provider should answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that any current psychiatric disability diagnosed since December 2014 (even if the disability is currently in remission or has completely resolved, to include unspecified anxiety disorder) had its onset during service, had its onset during the year immediately following service (in the case of any currently diagnosed psychosis), is related to the Veteran's reported psychiatric stressors in service, or is otherwise the result of a disease or injury in service?

(b)  If the Veteran has met the criteria for a diagnosis of PTSD at any time since December 2014, what are the stressors that support the diagnosis?  

In formulating the above opinions, the opinion provider should specifically acknowledge and comment on all psychiatric disabilities diagnosed since December 2014 (including, but not limited to, the diagnoses of unspecified anxiety disorder documented in the December 2014 VA psychiatry consultation note and the January 2015 VA mental health outpatient evaluation note), all of the Veteran's reported psychiatric stressors in service, and his reports of a continuity of psychiatric symptomatology in the years since service.

The opinion provider must provide reasons for each opinion given.

The opinion provider is advised that the Veteran is competent to report psychiatric stressors, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of a specific stressor or of treatment for psychiatric problems in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.

5.  If the benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




